Citation Nr: 9909385	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-46 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, 
secondary to service connected migraine headaches.  

2. Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 40 percent disabling.  

3. Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.  

4. Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 30 
percent disabling.  

5. Propriety of an initial rating of zero percent for a left 
shoulder disorder.  

6. Propriety of an initial rating of zero percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to August 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal is also taken from a 
December 1997 rating decision of the RO that granted service 
connection for a left shoulder disorder and GERD, both 
evaluated as noncompensable.  The veteran appealed the 
initial ratings that were assigned.  


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between currently   demonstrated hypertension and service or 
a service connected disability.

2.  A right shoulder disorder is currently manifested by 
active abduction to 40 degrees, passive abduction to 70 
degrees, external rotation to 30 degrees and internal 
rotation to 30 degrees, with extreme pain.  

3.  Migraine headaches are currently manifested by attacks on 
a weakly basis that have not been shown to be completely 
prostrating or productive of severe economic inadaptability.  

4.  The veteran's cervical spine disorder is manifested by 
forward flexion to 30 degrees; backward extension to neutral; 
rotation to 30 degrees, bilaterally; pain and crepitus on 
motion; and numbness on motion of the shoulder.  The 
disability is productive of severe impairment.  

5.  A left shoulder disorder is manifested by limitation of 
active abduction to 70 degrees and passive abduction to 90 
degrees; internal rotation to 90 degrees; and external 
rotation to 70 degrees.  

6.  GERD is currently manifested by complaints of right upper 
quadrant pain and occasional dysphagia for which the veteran 
currently takes daily medication.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

2.  The criteria for a rating in excess of 40 percent for a 
right shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5201 
(1998).  

3.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Code 8100 (1998).  

4.  The criteria for a rating in excess of 30 percent for a 
cervical spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5290 
(1998).  

5.  The criteria for a rating of 20 percent, but no higher, 
for a left shoulder disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5201 
(1998).  

6.  The criteria for a compensable rating for GERD have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.114, Code 7346 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran contends that his hypertension is caused or 
aggravated by his service connected migraine headaches.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
must also be considered on a direct basis, that is, it must 
also be determined if this condition may be directly related 
to the veteran's periods of active duty.  Combee v. Brown, 34 
F.3rd 1039 (Fed. Cir. 1994).  

Review of the service medical records shows no manifestations 
of hypertension while the veteran was on active duty.  
Neither is hypertension demonstrated within the first year of 
the veteran's discharge from active duty.  

Review of the medical evidence of record subsequent to 
service, shows the earliest mention of hypertension was noted 
on a treatment record in May 1992.  At that time, the veteran 
was seen for complaints of chronic nasal obstruction and a 
pressure sensation in the head.  A past history of 
hypertension and migraine was noted.  The assessment was 
hypertension vs. migraine vs. chronic sinusitis.  On 
examination by VA in May 1995, it was reported that the 
veteran had been treated for hypertension in October 1989 and 
was taking medication since that time.  However, a review of 
medical records shows that, while the veteran was 
hospitalized at a VA facility in October 1989, the record of 
treatment did not reflect any evidence of manifestations of 
hypertension.  

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for several years later, competent 
medical evidence is required to link the current condition 
with remote events of service; otherwise, the service 
connection claim is not well grounded.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Competent medical evidence of a relationship is also 
needed for secondary service connection.  The record does not 
contain any medical opinion that the veteran's service-
connected migraine disability is related in any way to the 
development of hypertension.  Rather, in May 1995, a VA 
physician rendered an opinion, after examination of the 
veteran, that the hypertension and migraine headaches were 
not related and were separate medical entities.  While the 
veteran has given sworn testimony, at his hearing at the RO 
in April 1997, to the effect that he believes that there is a 
relationship between his service-connected migraine headaches 
and the development of hypertension, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As no opinion 
that a medical relationship exists has been associated with 
the record, the claim is not plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

A claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

A.  Right Shoulder Disorder

Service connection for a the postoperative residuals of an 
acromioplasty was established by rating decision of the RO in 
May 1989.  A 10 percent rating was assigned at that time.  
The rating was increased to 20 percent in a March 1991 rating 
decision of the RO.  The veteran claimed an increased rating 
for his right shoulder disorder in April 1995.  The rating 
was increased to 40 percent by rating decision of the RO 
hearing officer, dated in December 1997.  The veteran has 
continued his appeal.  The record shows that the veteran is 
right handed.  

Medical records show that the veteran underwent an additional 
surgical procedure on his right shoulder in May 1992.  A 
right arthroscopic subacromial decompression and right distal 
clavicle resection was performed.  

An examination was conducted by VA in May 1997.  At that 
time, his primary complaints concerning his right shoulder 
were of decreased motion and pain.  Active abduction of the 
right shoulder was to 40 degrees.  Passive abduction was to 
70 degrees, and was extremely painful.  Passive abduction 
brought on numbness and a shooting pain into the hand.  
Internal rotation was to 30 degrees and external rotation was 
to 30 degrees.  X-ray studies showed evidence of the previous 
surgery that had been performed on the shoulder.  The 
impression was of impingement syndrome.  The examiner 
anticipated that the veteran would have limitations in the 
future due to flareups, but that the frequency could not be 
predicted.  He went on to say that the veteran was extremely 
limited in the motion of the right shoulder, which 
contributed to functional deficits.  

For limitation of motion of the arm, to 25 degrees from the 
side, a 40 percent rating is warranted for a major extremity.  
38 C.F.R. § 4.71a, Code 5201.  A 50 percent rating requires 
ankylosis of the scapulohumeral articulation, where the 
scapula and humerus move as one piece, at an unfavorable 
angle, with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5200.  

The veteran's right shoulder disorder clearly causes 
significant disability.  While the exact limitation necessary 
for a 40 percent rating, 25 degrees limitation from the side, 
has not been met, the significant pain associated with 
movement is considered to be sufficient to elevate the rating 
to the 40 percent level.  See 38 C.F.R. § 4.7.  However, a 50 
percent rating requires ankylosis of the scapulohumeral 
joints.  This has not been demonstrated at either a favorable 
angle or at the unfavorable angle necessary for the 50 
percent rating.  Under these circumstances, an increased 
rating is not demonstrated.  

B.  Migraine Headaches

Service connection for migraine headaches was established by 
the VA in an October 1991 rating decision.  A 10 percent 
rating was assigned at that time.  The rating was increased 
to its current 30 percent level by rating action in December 
1997.  

An examination was conducted by VA in May 1995.  At that 
time, the veteran reported that he had had a complicated 
migraine headache in 1989 that had left him with hemiparesis 
transiently.  He said that he had had 3 episodes of this 
since that time, the last being in 1991.  He also had a 
visual aura prior to these events and reported that he was on 
multiple medications with good control of the headaches.  The 
headaches recurred if he stopped taking the medication.  The 
diagnoses were classical migraine, and complicated migraine 
on four occasions with full recovery.  

VA outpatient treatment records, dated from May 1991 through 
May 1997, have been associated with the claims file.  These 
records show that the veteran is receiving medication for his 
migraine headaches.  When evaluated at the neurologic pain 
clinic in February 1997, he indicated that he had migraine 
headaches once per week, but had good response to the 
medication.  He was in good spirits and reported doing well 
in school.  

An examination was conducted by VA in May 1997.  On 
neurologic examination, it was reported that the veteran 
complained of headaches behind his right eye and temple.  
These were throbbing and associated with nausea and 
photophobia.  They occurred approximately once per week.  The 
headaches interfered with his ability to study resulting in 
difficulty in school.  He also stated that he had memory 
problems as a result of his history of headaches.  Neurologic 
evaluation was unremarkable in relation to his migraine 
headaches.  It was noted that neuropsychiatric testing that 
was performed in 1996 showed that the veteran's memory 
deficits were more likely related to depression and anxiety.  
The assessment was that the veteran had a history of 
complicated migraine headaches.  

Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month of the last several 
months is rated as 30 percent disabling.  Migraine, with very 
frequent, completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability will be 
rated as 50 percent disabling.  38 C.F.R. § 4.124a, Code 
8100.  

The veteran has frequent episodes of migraine headaches.  
These episodes, coming at a frequency of once per week, are 
in excess of the frequency necessary to meet the criteria for 
the currently assigned 30 percent rating.  However, more than 
increased frequency is necessary to meet the criteria for a 
50 percent rating.  The regulations show that the attacks 
must be completely prostrating and prolonged such as to be 
productive of severe interference with his ability to 
function.  The record shows that, although the veteran is 
affected by this disorder in his schoolwork,  the veteran is 
able to function with the use of medication.  As severe 
economic inadaptability as a result of the migraine headaches 
has not been demonstrated, an increased rating is not 
warranted.  

C.  Cervical Spine

Service connection for degenerative changes of the cervical 
spine was granted by the RO in an October 1991 rating 
decision.  The decision established a noncompensable rating 
was established from the date of the veteran's claim in 1988, 
with a 10 percent rating made effective in May 1991.  The 
current 30 percent rating was established by rating decision 
of the RO in December 1997.  

An examination was conducted by VA in May 1997.  At that 
time, the veteran stated that he had pain in the neck "all 
the time."  He also had limitation of motion of the cervical 
spine.  Forward flexion was to 30 degrees, backward extension 
was to neutral.  Rotation to the right and left was to 30 
degrees.  There was pain on rotation and crepitus was audible 
with motion of the cervical spine.  Numbness of the hand was 
noted with active range of motion of the shoulder.  X-ray 
studies showed degenerative changes through C5, C6, and C7, 
with anterior spurring.  There was a loss of the normal 
cervical lordosis.  The examiner stated that he believed that 
the veteran had some cervical radiculopathy that was 
contributing to the upper extremity paresthesias.  

The veteran's cervical spine disorder is rated on limitation 
of motion.  A 30 percent rating is warranted for severe 
limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Code 5290.  A 30 percent rating is 
warranted for ankylosis of the cervical spine at a favorable 
angle.  A 40 percent rating requires ankylosis at an 
unfavorable angle.  38 C.F.R. § 4.71a, Code 5287.  A 40 
percent rating is also warranted for severe intervertebral 
disc syndrome, with intermittent relief of recurring attacks.  
38 C.F.R. § 4.71a, Code 5293.  

The veteran's cervical spine disorder is manifested by 
significant limitation of motion, but ankylosis of the spine 
has not been demonstrated.  Although he does have some 
evidence of intervertebral disc disease, the numbness in his 
hand, this symptom is only evident on movement of the arm and 
is not productive of severe impairment.  Moreover, as it is 
only reproduced on specific motions of the shoulder, the 
veteran has more than intermittent relief from the symptom.  
While the motions are limited due to pain, the Board finds 
that the 30 percent is adequate to compensate the veteran for 
any functional loss that results from this symptom.  Under 
these circumstances, as none of the criteria for a 40 percent 
rating have been met, an increased rating is not warranted.  

D.  Left Shoulder

Service connection for impingement syndrome of the left 
shoulder was granted by the RO in December 1997.  A 
noncompensable evaluation was assigned at that time.  

An examination was conducted by VA in May 1997.  Examination 
of the left shoulder showed that active abduction was to 70 
degrees and passive abduction was to 90 degrees.  This was 
extremely painful, although more so on the right.  Internal 
rotation on the left was 90 degrees and external rotation was 
to 70 degrees.  The impression was of impingement syndrome.  

For limitation of the arm to shoulder level, a 20 percent 
rating is warranted for either a major or minor extremity.  A 
30 percent rating for a minor extremity requires motion to be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.  A 30 percent rating is also warranted for a minor 
extremity for ankylosis at an intermediate angle between 
favorable and unfavorable.  38 C.F.R. § 4.71a, Code 5200.  

Normal range of motion of the shoulder includes abduction to 
180 degrees.  The veteran is able to raise his left arm to 
only 70 degrees actively and 90 degrees passively.  This is 
no more than shoulder level.  Therefore, a 20 percent rating 
for his left shoulder disorder is warranted.  However, a 
rating in excess of 20 percent is not warranted.  As noted he 
can raise his arm far more than 25 degrees from the side and 
does not have other function loss due to pain.  Ankylosis of 
the shoulder joint has not been demonstrated.  Therefore, a 
rating in excess of 20 percent is not warranted.  

E.  GERD

Service connection for GERD was granted by the RO in a 
December 1997 rating decision.  A noncompensable rating was 
assigned at that time as being analogous to a hiatal hernia.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  
The veteran has appealed this initial rating.  

An examination was conducted by VA in May 1997.  The veteran 
reported a medical history of multiple problems and stated 
that he had a significant amount of abdominal pain since 1987 
when he had undergone a right shoulder acromioplasty.  The 
symptoms were significant for gastroesophageal reflux disease 
and right upper quadrant abdominal pain.  He related having 
been treated with the medication Tagamet for one year and had 
recently had his dosage increased.  He denied any history of 
hematemesis, coffee ground emesis or melenic stools.  He had 
one episode of bright red blood per rectum, but this was due 
to an anal fissure.  He admitted to occasional dysphagia, 
solids more than liquids, hanging in the back of the throat.  
He denied odynophagia and had had a significant amount of 
weight gain in the past year.  On physical examination, the 
abdomen was soft, nontender, nondistended, and had positive 
bowel sounds.  The assessment was of gastroesophageal reflux 
disease.  

Hiatal hernia will be rated as 30 percent disabling with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  With two or more symptoms for the 30 percent 
evaluation of less severity, a 10 percent rating is 
warranted.  38 C.F.R. § 4.114, Code 7346.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's GERD may also be rated on the basis of 
irritable colon syndrome.  For mild disability, with 
disturbances of bowel function with occasional episodes of 
abdominal distress, a noncompensable rating is warranted.  
Moderate disability, with frequent episodes of bowel 
disturbance with abdominal distress, warrants a 10 percent 
rating.  38 C.F.R. § 4.114, Code 7319.  

The veteran has complaints of symptoms of GERD and right 
upper quadrant abdominal pain.  These seem to be controlled 
by medication.  The veteran also had complaints of occasional 
dysphagia, but this is not described as persistent and it is 
the only symptom of those listed that was reported.  For a 10 
percent rating, two symptoms must be shown.  Neither is 
moderate disability due to frequent episodes of bowel 
disturbances shown.  As the criteria for a 10 percent rating 
have not been met, an increased rating is not warranted.  


ORDER

The claim for service connection for hypertension is denied.  
An increased rating for a right shoulder disorder is denied.  
An increased rating for migraine headaches is denied.  An 
increased rating for a cervical spine disorder is denied.  An 
increased rating for GERD is denied.  An increased rating, to 
20 percent, for a left shoulder disorder is granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


